CaSe:18-18636-EEB DOC#ZS Filed:lO/OS/J_S Entered:lO/03/1807209204 Pagel Of2

  

Fi|l in this information to identify the Case:
Debtor name WPB Hospitality, LLC

United States Bankruptcy Court for the: DlSTR|CT OF COLORADO,
DENVER D|V|SlON

 
 
   

|:i Check if this is an

 
   
 

Case number (if known): amended filing

 
 

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases; List of Creditors Who Have the 20 Largest Unsecured Ciaims and

Are Not insiders 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

Name of creditor and Name, telephone number Nature of claim indicate lf claim Amount of claim

complete mailing address, and emai| address of (for examp|e, trade debts, ls contingent, if the claim is fully unsecured. fill in only unsecured claim amount if
including zip code creditor contact bank loans. professional unliquidated, or claim is partially securedl fill in total claim amount and deduction for
servicesl and government disputed value of collateral or setoff to calculate unsecured claim.

COn\fB‘-`-fs) Tota| claim, if Deduction for value Unsecured claim
partially secured of collateral or setoff

Aileron investment Bank loan $500,615.00 $0.00 $500,615.00
Management, LLC
3410 W Cypress St
Ste 101

Tampa, FL
33607-5008

Aipine Hospitality Trade debt $5,025,743.00
6210 Tower Rd
Denver, CO
80249-6703
filLVlCLending Center, Bank loan $4,500,000.00 $0.00 $4,500,000.00
1 World Trade Ctr
Ste 1180

Long Beach, CA
90831-0023

Bing Se||ers Trade debt $63,500.00
3879 E 120th Ave #
345

Thornton, CO
80233-1658_

City & County of Trade debt $0.00
Denver

Treasury Division
PO Box 17420
Denver, CO
80217-0420
Colorado $0.00
Department of
Revenue

Attn: Bankruptcy
Department

1375 Sherman St
Denver, CO
80261-3000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official form 204 Chapter 11 or Chapter 9 Cases; List of Creditors Who Have the 20 Largest Unsecured claims page 1

Software Copyright (c) 2018 ClNGroup -www.cincompass.com

CaSe:18-18636-EEB DOC#ZS Filed:lO/OS/J_S Entered:lO/03/1807209204 PageZ Of2

 

 

 

 

 

 

Debtor WPB Hospitality’ |_|_C Case number (ifknown)
Name

Name of creditor and Name, telephone number Nature of claim indicate if claim Amount of claim

complete mailing address, and email address of (for examp|e, trade debts, is contingent, if the claim is fully unsecured, fill in only unsecured claim amount. if

including zip code creditor contact bank ioans, professional unliquidated, or claim is partially secured, fill in total claim amount and deduction for

services, and government disputed value of collateral or setoff to calculate unsecured claim.

Totai claim, if Deduction for value Unsecured claim
partially secured of collateral or setoff

HD supply Trade debt $0.00

10000 E 56th Ave

Unit 130

Denver, CO

80238-3899

Nietro Bui|ding Trade debt $4,650.00

Products, inc.
2115 S Valentia St
Denver, CO
80231-3324
O'Brien Concrete Trade debt $10,998.00
Pumping Colorado
4388 S Windmere St
Eng|ewood, CO
80110

Redd iron, inc. Trade debt $53,220.00
Atkins, David Mechanics Lien
10421 E 106th Ave
Brighton, CO
80601-7177

Rio Grande Trade debt $45,353.00
Company

201 Santa Fe Dr
Denver, CO
80223-1328
Summit Services Trade debt $0.00
Group, LLC
15690 E 53rd Ave
Aurora, CO 80011
United Rentais Trade debt $21,826.00
North Am inc.
6125 Lakeview Rd
Ste 300

Char|otte, NC
28269-2616

Urban West Trade debt $1,710.00
Construction, LLC
3155 E 104th Ave

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit 8E
Thornton, CO
80233-4215
./,`t~) ¢W€ZJ BL:(:” /L“
Officia| form 204 Chapter 11 or Chapter 9 Cases; List of Creditors VVho i-iave the 20 Largest Unsecured claims page 2

Software Copyr'ight (c) 2018 ClNGroup »www.cincompass.com

 

 

